Citation Nr: 1111689	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  05-14 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for headaches.  

2.  Entitlement to service connection for diabetes mellitus, Type II, (DM) to include as a result of exposure to herbicides.  

3.  Entitlement to service connection for an eye disorder, claimed as retinopathy and glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  

In a November 2009 decision, the Board remanded the issues listed on the title page for further development.  

The issues of service connection for DM, to include as a result of exposure to herbicides, and an eye disorder, claimed as retinopathy and glaucoma, are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Board denied service connection for a chronic headache disorder in June 1992.  

2.  Evidence received since the denial of service connection for a chronic headache disorder in June 1992 does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of entitlement to service connection for a chronic headache disorder, which was denied by the Board in June 1992, has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Headaches

A claimant has one year from the date of notification of a VA decision to submit a notice of disagreement. If no notice of disagreement is received, the decision becomes final.  38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In June 1992, the Board denied service connection for a headache disorder.  In denying service connection for a headache disorder, the Board noted that the Veteran's July 1974 service separation examination was negative for all pertinent systems, including neurological examination.  The Board observed that the Veteran filed his original claim for service connection in November 1990.  It noted that at the time of a January 1990 VA examination, the Veteran claimed service connection for headaches.  He gave a history of having had headaches off and on since 1973-1974 with no history of migraine.  He stated that the headaches usually started in the left side of the back of the neck and radiated all over.  There was no history of any neck problems or arthritis and there was no nausea, vomiting, or blurred vision associated with the headaches.  The Veteran indicated that he took aspirin, although there was not much relief.  He noted that he had been prescribed medication for headaches in the past by several physicians.  Examination performed at that time revealed no evidence of any focal neurological deficit.  X-rays of the skull revealed no distinct abnormality.  A diagnosis of headaches, etiology unknown, was rendered.  

The Board noted that there was nothing in the service treatment records to reflect that the Veteran had headaches during this time.  It observed that he complained of headaches at the time of the 1990 VA examination and attributed this to service, but that the objective evidence did not support the assertion.  The Board stated that it could not ignore the negative service medical records and the lack of documented complaints of headaches until many years after service.  The Board indicated that the evidence did not reflect that the Veteran had a chronic headache disorder which was of service origin.  The Board found that a chronic headache disorder was not manifested during service or demonstrated on the separation examination.  It concluded that a chronic headache disorder was not incurred in or aggravated by service.  

Evidence added to the record after the Board decision consists of the Veteran's statements that he currently has headaches which had their onset in service; additional treatment records containing no diagnoses of or treatment for headaches; and the statement from the Veteran at his January 2010 VA eye examination that when he had pressure in his eyes, he would get terrible headaches and would have to lie down.  There was no diagnosis of a headache disorder at that time. 

The Veteran's beliefs about the origin of his headaches were known at the time of the previous denial.  As to the additional treatment records and examination reports that have been associated with claims folder, they do not provide a nexus to service.

The newly received evidence does not relate to the unestablished element of a nexus between any current headache disorder and service.  Absent competent evidence of a nexus, the evidence of current disability could not substantiate the claim.  Accordingly, it does not raise a reasonable possibility of substantiating the claim and is not new and material and the petitions to reopen must be denied.  


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court has held that the VCAA notice in a new and material evidence claim must include (with some degree of specificity) notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a December 2009 letter, the AMC, acting on behalf of the RO and in accordance with the November 2009 Board remand, informed the Veteran that he had been previously denied service connection for headaches in a March 1990 rating determination.  The RO indicated that the claim was previously denied because the service treatment records did not show that he was treated for headaches in service.  The RO stated that in order for the Veteran to reopen this claim, new and material evidence was needed.  He was told that new and material evidence was evidence that raised a reasonable possibility of substantiating the claim.  Therefore, the evidence he submitted had to relate to this fact.  While the Board notes that the March 1990 rating determination was appealed to the Board and subsequently denied in June 1992, the reasons for the denial were essentially the same.  Hence, the Veteran was made aware of the reasons for the prior denial.

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained.  As it relates to the issue of service connection for a headache disorder, there is no duty to provide an examination prior to reopening the claim. 38 C.F.R. § 3.159(c)(4)(iii) (2010).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements; his ability to testify at a hearing is so desired; and arguments presented by the representative organization.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for headaches is not reopened and the appeal is denied.


REMAND

With regard to the claim of service connection for DM, the Board notes that this matter was previously remanded by the Board in November 2009 for further development.  When the matter was previously before it, the Board noted that the Veteran sought entitlement to service connection for DM, to include as secondary to exposure to herbicides while stationed in Thailand and/or Korea.  It observed that the Court had consistently held that the evidentiary development procedures provided in VBA's Adjudication Procedure Manual, M21-1, were binding.  As such, VA had to comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  

It further noted that VBA Fast Letter 09-20 provided updated information concerning herbicide use in Thailand during the Vietnam era and that the previous development procedures that VBA had used for purposes of developing information concerning possible Agent Orange exposure in Thailand had been replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  It observed that if a claimed herbicide exposure could not be resolved based on the information contained in this memorandum, then follow-up inquiries were now being sent to the Army and Joint Services Records Research Center (JSRRC).

The Board requested that the RO should comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), as well as the updated development procedures contained in VBA Fast Letter 09-20.

A review of the record reveals that the procedures set forth in the above noted documents were not followed.  Specifically, the Board notes that if the alleged herbicide exposure could not be resolved based on the memorandum, and sufficient information had been obtained, an inquiry was to be sent directly to the Army and Joint Services Records Research Center (JSRRC) for any information it could provide that might corroborate the Veteran's claimed exposure.  Thus, the AMC should have sent an inquiry to the JSRRC for any information regarding the Veteran's alleged herbicide exposure in Thailand.  Since it does not appear that the necessary evidentiary development was completed, this matter must be remanded for additional development.  The Veteran is entitled to compliance with the remand instructions and the Board is required to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-1 (1998).

With regard to the claim of service connection for an eye disorder, the Board notes that in the November 2009 remand, it was indicated that service treatment records showed the Veteran suffered an acute injury to his right eye in December 1987 and that on physical examination, the eye was bloodshot.  The clinical assessment was significantly traumatized eye; sclera injection with some hemorrhage.  It further noted that the physician commented that the eye injury was "sure to resolve over time."  The Board also observed that a January 1970 record showed the Veteran complaining of eye trouble and eye strain with reading as well as blurred night vision, with no apparent pathology being found.  It further noted that optometry clinic notes reflected a diagnosis of early presbyopia and that a September 1973 treatment record showed that the Veteran had difficulty with his near vision.  It further observed that the July 1974 separation examination reflected a diagnosis of pterygium of both eyes and that with further evaluation, the Veteran complained of painless "pockets" in his eyes, with clinical examination revealing conjunctivae thickening on the inner canthus of both eyes, and a small pinguecula, both eyes, and clear corneas. 

The Board also noted that post-service record reflected current diagnoses of central retinal vein occlusion in the left eye; central retinal vein thrombosis; and that the Veteran was noted to be glaucoma suspect.

The Board indicated that the Veteran should be afforded a VA examination for his eyes.  The eye examiner was to specify whether it was at least as likely as not that any current eye disorder such as retinopathy (or any current glaucoma found) was related to or had its onset in service.  The examination report was to include complete rationale for all opinions expressed and the physician was advised that the Veteran was competent to report his history and that his report had to be considered in formulating the requested opinion.  

The Veteran was afforded the requested examination in January 2010.  In the report it was indicated that the claims folder was available for review.  Following examination, the examiner rendered diagnoses of ocular hypertensive/glaucoma suspect, left greater than right, diabetes with no diabetic retinopathy.  The examiner noted that no IOP readings were recorded on eye examinations in January 1970 and September 1973 and that no IOPs were recorded on any report of medical examinations from March 1966 to July 1974.  He stated that since no IOP was ever recorded nor was the disc size noted in eye examinations, he could not say that this condition did not exist at this time.  He noted that he could not resolve the issue without resorting to mere speculation.  The examiner then reported that the Veteran's glaucoma suspect was at least as likely as not caused by or resulted from military service.  He did not address whether the Veteran's ocular hypertensive disorder was related to his period of service.  

To clear up any discrepancy in the examiner's opinion, the matter should be referred to the January 2010 VA examiner and he should again be requested to identify each specific eye disorder that was found and whether it was at least as likely as not that it is related to the Veteran's period of service.  The examiner is also requested to indicate whether ocular hypertensive is an eye disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must request that the Veteran provide detailed statement regarding his alleged exposure to herbicides in Thailand/Korea.  The information sought must include the approximate dates, location, and nature of the Veteran's exposure.

2.  The RO/AMC must submit a request to the JSRRC for any information that might corroborate the Veteran's alleged herbicide exposure in Thailand.  If sufficient information cannot be obtained to meet JSRRC guidelines, produce a formal memorandum for the file documenting efforts to obtain this information.  If the AMC is unable to obtain any further information from the JSRRC, the appellant should be notified of this fact and a copy of this notification associated with the file.

3.  If available, return the claims folder to the VA examiner who conducted the January 2010 VA examination.  Following a review of the claims folder, the examiner is requested to identify each eye disorder which is present.  The examiner is further requested to render an opinion as to whether ocular hypertensive is an eye disorder.  The examiner is also requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current eye disorder which is present is related to the Veteran's period of service.  Complete detailed rationale is requested for each opinion that is rendered.  

If the January 2010 VA examiner is unavailable, schedule the Veteran for a VA eye examination, with the examiner providing the above requested opinions following a comprehensive examination of the Veteran and a thorough review of the claims folder  Complete detailed rationale is requested for each opinion that its rendered.  

4.  The Veteran should be advised in writing that it is his responsibility to report for any scheduled VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for any scheduled VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination. It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the above claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


